
	

113 SRES 151 ATS: Urging the Government of Afghanistan to ensure transparent and credible presidential and provincial elections in April 2014 by adhering to internationally accepted democratic standards, establishing a transparent electoral process, and ensuring security for voters and candidates.
U.S. Senate
2013-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 151
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2013
			Mr. Casey (for himself,
			 Mr. McCain, Mr.
			 Menendez, Mrs. Shaheen,
			 Mr. Cardin, Mr.
			 Kirk, Mr. Donnelly,
			 Mr. Coons, and Mr. Cornyn) submitted the following resolution;
			 which was referred to the
			 Committee on Foreign
			 Relations
		
		
			June 25, 2013
			Reported by Mr.
			 Menendez, with an amendment and an amendment to the
			 preamble
		
		
			July 9, 2013
			Considered, amended, and agreed to with an amended
			 preamble
		
		RESOLUTION
		Urging the Government of Afghanistan to
		  ensure transparent and credible presidential and provincial elections in April
		  2014 by adhering to internationally accepted democratic standards, establishing
		  a transparent electoral process, and ensuring security for voters and
		  candidates.
	
	
		Whereas
			 Afghanistan’s Independent Election Commission has affirmed that Afghanistan
			 will hold presidential and provincial elections in April 2014 and parliamentary
			 elections in 2015;
		Whereas
			 Afghanistan's current electoral process was established in 2004 by the
			 Constitution of Afghanistan;
		Whereas
			 the Tokyo Mutual Accountability Framework conditions some international
			 assistance to Afghanistan on the holding of credible, inclusive, and
			 transparent elections in 2014 and 2015, among other measures to improve
			 governance;
		Whereas
			 Afghanistan lacks a comprehensive and accurate voter registry, and previous
			 voter registration drives have resulted in duplicate or fraudulent
			 registrations, according to a report by the National Democratic
			 Institute;
		Whereas
			 security concerns and voter intimidation have impeded the ability of people in
			 Afghanistan to cast votes reliably and safely in past elections;
		Whereas
			 Afghan women in particular are prevented from meaningful participation in the
			 electoral process due to the security environment, the scarcity of female poll
			 workers, and lack of awareness of women’s political rights and opportunities,
			 according to the Free and Fair Election Foundation of Afghanistan;
		Whereas
			 Afghanistan’s 2009 presidential election was characterized by inadequate
			 security for voters and candidates, low voter turnout, and widespread fraud,
			 according to the National Democratic Institute;
		Whereas
			 Afghan officials disputed the results of Afghanistan’s 2010 parliamentary
			 elections and established a Special Election Tribunal to investigate
			 allegations of fraud;
		Whereas
			 following the 2010 parliamentary elections, Democracy International’s
			 Afghanistan Election Observation Mission concluded that comprehensive electoral
			 reform is necessary to ensure a free, fair, and credible election process in
			 2014;
		Whereas
			 the current president of Afghanistan is serving a second elective term and the
			 Constitution of Afghanistan states, “No one can be elected as president for
			 more than two terms.”;
		Whereas
			 the current president of Afghanistan has committed to not seeking another term
			 in office;
		Whereas, on several occasions since the
			 late 1970s, civil war has broken out in Afghanistan over the legitimacy of the
			 Afghan government;
		Whereas
			 United States taxpayers have invested more than $89,500,000,000 in
			 reconstruction and humanitarian assistance to Afghanistan since October 2001,
			 according to the Special Inspector General for Afghanistan Reconstruction
			 (SIGAR);
		Whereas
			 a democratically-elected and legitimate government that reflects the will of
			 the Afghan people is in the vital security interests of Afghanistan, the United
			 States, its partners in the NATO International Security Assistance Force
			 (ISAF), and Afghanistan’s neighbors; and
		Whereas
			 one of the most critical milestones for Afghanistan’s future stability is a
			 peaceful and credible transition of power through presidential elections in
			 2014: Now, therefore, be it
		
	
		That the Senate—
			(1)affirms that the electoral process in
			 Afghanistan should be determined and led by Afghan actors, with support from
			 the international community, and should not be subject to internal or external
			 interference;
			(2)expresses its strong support for credible,
			 inclusive, and transparent presidential and provincial elections in April
			 2014;
			(3)urges the Government of Afghanistan to
			 conduct the elections in full accordance with the Constitution of Afghanistan,
			 to include maintaining the constitutionally-mandated allocation of seats for
			 women’s parliamentary participation;
			(4)honors the sacrifice of United States,
			 coalition, and Afghan service members who have been killed or injured since
			 October 2001 in defense of the democratic rights of the Afghan people;
			(5)recognizes the substantial investment made
			 by the United States taxpayers in support of stability, democracy, and the rule
			 of law in Afghanistan, including efforts to end public corruption;
			(6)recognizes the commitment of the Government
			 of Afghanistan to hold presidential elections in 2014 and the current
			 president's commitment not to seek a third term;
			(7)recognizes that transparent and credible
			 elections will help safeguard the legitimacy of the next Afghan government and
			 will help prevent future violence by groups that may be ready to contest a
			 process perceived as rigged or dishonest;
			(8)recognizes that a democratically-elected
			 and legitimate government is important to ensuring the long term stability of
			 Afghanistan, as is the successful training and fielding of the Afghan National
			 Security Forces;
			(9)urges the Government of Afghanistan to
			 respect and support the independence and impartiality of the Independent
			 Electoral Commission (IEC) and the need for an independent and impartial
			 elections complaints mechanism with clear jurisdiction over the final results,
			 and urges all parties not to interfere with their deliberations;
			(10)urges the Parliament of Afghanistan to pass
			 legislation that will establish a consultative and inclusive process for
			 appointing elections commissioners and allowing election disputes to be
			 resolved transparently and fairly;
			(11)urges the IEC to adopt measures to better
			 mitigate fraud, include marginalized groups, and improve electoral transparency
			 of the polling and counting process and communicate these measures clearly and
			 consistently to the people of Afghanistan;
			(12)urges the Government of Afghanistan to
			 support a credible and effective electoral complaints mechanism whereby its
			 members are perceived as impartial, it is given the ultimate authority on
			 deciding whether a ballot or candidate is disqualified, and it has the time and
			 resources to do its work;
			(13)urges close and continuing communication
			 between the IEC and the Afghan National Security Forces to identify and provide
			 security for vulnerable areas of the country during the election period;
			(14)urges the Afghan National Security Forces
			 to make every necessary effort to ensure the safety of voters and
			 candidates;
			(15)expresses its support for the full
			 participation of Afghan civil society in the election process;
			(16)urges the President of the United States to
			 ensure that all United States Government efforts in Afghanistan are
			 well-coordinated and are fully consistent with the American taxpayers
			 longstanding commitment to stability, democracy, and the rule of law in
			 Afghanistan, including efforts to end public corruption; and
			(17)urges the Secretary of State to condition
			 financial, logistical, and political support for Afghanistan's 2014 elections
			 based on the implementation of reforms in Afghanistan including—
				(A)increased efforts to encourage women’s
			 participation in the electoral process, including provisions to ensure their
			 full access to and security at polling stations;
				(B)the implementation of measures to prevent
			 fraudulent registration and manipulation of the voting or counting processes,
			 including—
					(i)establishment of processes to better
			 control ballots;
					(ii)vetting of and training for election
			 officials; and
					(iii)full accreditation of and access for
			 international and domestic election observers; and
					(C)prompt passage of legislation through the
			 Parliament of Afghanistan that codifies the authorities and independence of the
			 IEC and an independent and impartial election complaints mechanism.
				
